COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Stadium Motorcars, LLC dba Central Houston Nissan and
                            Central Houston Motorcars, LLC dba Central Houston
                            Cadillac v. Chris Singleton

Appellate case number:      01-18-00977-CV

Trial court case number:    2018-35688

Trial court:                269th District Court of Harris County

       Appellants, Stadium Motorcars, LLC dba Central Houston Nissan and Central
Houston Motorcars, LLC dba Central Houston Cadillac, have filed a motion for an
extension of time to file the clerk’s record, stating that counsel “requested the Harris
County District Clerk’s Office to prepare the Clerk’s Record on January 17, 2019.” The
clerk’s record was filed in this Court on February 19, 2019. Accordingly, appellants’
motion is dismissed as moot.
       It is so ORDERED.

Judge’s signature: __/s/ Justice Russell Lloyd______
                    Acting individually  Acting for the Court

Date: _February 26, 2019__